Exhibit 10.60

FOURTH AMENDMENT TO CONSTRUCTION LOAN AGREEMENT AND AMENDMENT

TO OTHER LOAN DOCUMENTS

LOAN TO TPG/P&A 2101 MARKET, L.P.

THIS FOURTH AMENDMENT TO CONSTRUCTION LOAN AGREEMENT AND AMENDMENT TO OTHER LOAN
DOCUMENTS (this “Amendment”), dated for reference purposes only as of July 1,
2010, is by and between TPG/P&A 2101 Market, L.P., a Pennsylvania limited
partnership (“Borrower”) and Corus Construction Venture, LLC, a Delaware limited
liability company, as successor-in-interest to CORUS Bank, N.A. (“Lender”).

RECITALS:

A. Borrower and Lender entered into the Construction Loan Agreement, dated for
reference purposes only as of July 12, 2006, as amended by the First Amendment
to Construction Loan Agreement, dated for reference purposes only as of June 25,
2008, as amended by the Second Amendment to Construction Loan Agreement, dated
for reference purposes only as of June 25, 2009, and as amended by the Third
Amendment to Construction Loan Agreement and Amendment to Other Loan Documents,
dated for reference purposes only as of July 31, 2009 (collectively, the
“Existing Agreement”), pursuant to which Lender agreed to make loans and other
financial accommodations to Borrower for the Property (as defined in the
Existing Agreement). Capitalized terms that are not otherwise defined in this
Amendment shall have the meanings ascribed to such terms in the Existing
Agreement.

B. Borrower has requested, and subject to the conditions of this Amendment,
Lender has agreed to: (i) extend the Maturity Date, and (ii) provide two
additional six-month extensions.

NOW THEREFORE, in consideration of the foregoing Recitals, each of which is made
a contractual part hereof, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and accepted, Borrower
and Lender hereby agree as follows:

1. Definitions.

1.1. Corus Construction Venture, LLC is the successor-in-interest to CORUS Bank,
N.A. so any reference to “Lender” in the Existing Agreement or the other Loan
Documents shall be deemed to mean Corus Construction Venture, LLC.

1.2. The following definition of “Loan Exposure” is hereby added to the Existing
Agreement:

“Loan Exposure”: the outstanding principal balance of the Loan divided by the
sum of: (i) the Saleable Square Footage of all Residential Units that are not
under Sales Contracts, plus (ii) the Saleable Square Footage of all Residential
Units that are under Sales Contracts for which Lender has not yet received the
Minimum Release Price.

2. Extension of Maturity Date. Subject to the conditions of this Paragraph 2 and
provided the other terms of this Amendment are satisfied, Lender hereby extends
the Maturity Date to July 31, 2011. Upon the effectiveness of said extension,
any reference to Maturity Date in any of the other Loan Documents shall be
deemed to mean July 31, 2011, as such date may be further extended as provided
in Paragraph 3 below or as such date may be accelerated in accordance with the
terms of the Existing Agreement. In addition to the other terms and conditions
set forth in this Amendment, as a condition precedent to the extension Borrower
shall be obligated to pay to Lender an extension fee, in immediately available
funds, equal to 1% of the unpaid principal balance as of July 1, 2010. The
amount of the extension fee is $275,648.87, unless Borrower pays the interest
for the period of June 1, 2010 through June 30, 2010 on or before July 10, 2010
in which event the extension fee shall be $274,041.94. Such fee shall be paid no
later than July 10, 2010 and shall be deemed fully earned and non-refundable,
regardless of the date of the payment in full of the Loan by Borrower. In the
event Borrower fails to timely pay the aforesaid fee, the Maturity Date shall
not be extended to July 31, 2011, and Borrower shall have no further options or
rights to extend the Maturity Date beyond July 31, 2010.



--------------------------------------------------------------------------------

3. Additional Extension Options. Borrower may elect to extend the term by two
(2) six-month extensions; the first for the period of August 1, 2011 to
January 31, 2012 and the second for the period of February 1, 2012 to July 31,
2012; provided that the following conditions are satisfied: (a) with respect to
the first extension, Borrower fulfilled its obligations set forth in Paragraph 2
above; (b) with respect to the first extension, the Loan Exposure shall be no
greater than $150 per Saleable Square Foot on the date of delivery of the
election notice or on the commencement of the first extension period; (c) with
respect to the first extension period, Borrower shall have paid to Lender the
Minimum Interest Earnings (as defined in and in accordance with the terms set
forth in Paragraph 5 below); (d) in all cases, Borrower has given Lender written
notice of its election to extend, which notice is delivered to Lender no later
than thirty (30) days prior to the then applicable maturity date; (e) in all
cases, the Loan is not matured and no Event of Default or Unmatured Default
shall have occurred and be continuing either on the date of delivery of any
election notice or commencement of the extension period; (f) in all cases, the
provider of the Preferred Equity Investment has agreed to extend the maturity /
repayment date for a like time period; (g) with respect to the first extension,
Borrower shall have paid to Lender on or before July 10, 2011 an extension fee,
in immediately available funds, equal to 1% of the unpaid principal balance as
of July 1, 2011; (h) with respect to the second extension, Borrower shall have
paid to Lender on or before January 10, 2012 an extension fee, in immediately
available funds, equal to 1% of the unpaid principal balance as of January 1,
2012. Once paid, the extension fees shall be deemed fully earned and
non-refundable, regardless of the date of the payment in full of the Loan by
Borrower.

With each extension, Borrower and Lender shall execute an agreement
acknowledging the extension of the applicable maturity date. During the
extension periods, interest only payments shall continue to be due and payable
on the first day of the month according to the Interest Rate (or Default Rate,
if applicable) then in effect on the principal balance outstanding during the
applicable extension period.

4. Interest Rate. The first sentence of Section 4.4 of the Existing Agreement is
hereby deleted in its entirety, and the following is substituted therefor:

Subject to the provisions of Section 4.7, the outstanding principal balance of
the Loan, from time to time, shall bear interest at a rate (the “Interest Rate”)
equal to the greater of: (i) 9.5% per annum or (ii) the sum of: (A) the three
(3) month London Interbank Offered Rate (“LIBOR Adjustment Index”) as quoted in
the Money Rates Section of the The Wall Street Journal on the morning of the
date of the initial Disbursement or the applicable Adjustment Date plus
(B) three and one-quarter percent (3.25%) (the “Applicable Percentage”).

In addition to the modification of Section 4.4 set forth above, the later
reference to 7.0% in Section 4.4 is hereby deleted and 9.5% is substituted
therefor.

5. Minimum Interest Earnings. On or before July 15, 2011, Lender shall deliver
to Borrower notice of interest paid for the period from August 1, 2010 through
July 10, 2011 (the “MIE Period”). In the event the notice reveals that Lender
has not received interest payments from Borrower totaling $1,100,000 (“Minimum
Interest Earnings”) for the MIE Period, then Borrower shall be obligated to pay
to Lender by the earlier of (a) July 31, 2011 or (b) repayment of the Loan, the
difference between the Minimum Interest Earnings and the actual interest amount
paid during the MIE Period (the “MIE Deficiency”). The Minimum Interest Earnings
and, if applicable, the MIE Deficiency shall be part of the Secured Obligations.
Lender’s failure to deliver the notice set forth above shall not relieve
Borrower from its obligation to pay the Minimum Interest Earnings and/or, if
applicable, the MIE Deficiency.

6. Notice Provision. Section 11.7 of the Existing Agreement is hereby amended to
delete the notice address for Corus Bank, and the following is substituted
therefor:

 

To Lender:    Corus Construction Venture, LLC    175 West Jackson Boulevard   
Suite 540    Chicago, Illinois 60604    Attn: Chris Barkidjija, Senior Vice
President With a copy to:    Corus Construction Venture, LLC    175 West Jackson
Boulevard    Suite 540    Chicago, Illinois 60604    Attn: Rick Mathews, Esq.

 

2



--------------------------------------------------------------------------------

7. Price List. Exhibit K of the Existing Agreement is hereby deleted in its
entirety, and the Exhibit K attached hereto shall be substituted therefor.
Borrower represents and warrants that the Price List represents an average of
$665 per Saleable Square Foot for the Residential Units.

8. Representations and Warranties.

8.1. Borrower hereby remakes and ratifies all of the representations and
warranties set forth in the Existing Agreement, as amended hereby, and each of
the Loan Documents to which Borrower is a party. Borrower hereby represents and
warrants that as of the date of this Amendment, there is no Event of Default or
Unmatured Default under the Existing Agreement or any other Loan Document.
Borrower further represents and warrants that, except as set forth on Schedule
6.1, all representations and warranties in the Existing Agreement and the other
Loan Documents are true and correct as of the date made and to the extent they
are continuing representations and warranties, as of the date hereof.

8.2. Borrower acknowledges and agrees that the outstanding principal balance,
together with all accrued and unpaid interest as of July 1, 2010 is
$27,564,887.03, which includes interest for the period of June 1, 2010 through
June 30, 2010. Assuming the interest for the period of June 1, 2010 through
June 30, 2010 were paid, the principal balance would be $27,404,194.40.

9. Conditions Precedent. The following shall be additional conditions precedent
to the effectiveness of this Amendment.

9.1. Borrower shall have delivered to Lender two fully executed originals of
this Amendment, the Reaffirmation of each Guarantor’s obligations attached
hereto, and such other documents, instruments and agreements requested by
Lender.

9.2. Borrower shall have delivered to Lender all appropriate authorizations and
consents of Borrower, General Partner and Guarantors authorizing the execution
and delivery of this Amendment and such other documents required by Lender.

9.3. Borrower shall have delivered to Lender a title report showing: (a) that
real estate taxes are not past due or delinquent; (b) that sewer and water fees
are not past due and delinquent; (c) no mechanics liens or other exceptions,
other than the Permitted Exceptions and evidence of the recording of the
Condominium Documents.

9.4. Borrower shall have paid all reasonable expenses, and costs and fees due
Lender or Lender’s attorneys.

9.5. Borrower shall have delivered evidence to Lender that the recipients of the
Preferred Equity Partner Initial Special Distribution, the Preferred Equity
Partner Subsequent Special Distribution, and other equity pay outs have all
agreed to defer such pay outs until after the Maturity Date, as such date may be
extended in accordance with Paragraph 2 above.

10. Lender Acknowledgement. Lender acknowledges and agrees the Work has been
Finally Completed.

11. Amendment Supplementary. This Amendment is supplementary to the Existing
Agreement. All of the provisions of the Existing Agreement, including without
limitation, the right to declare principal and accrued interest due for any
cause specified in the Existing Agreement, as amended hereby, shall remain in
full force and effect. The Existing Agreement and all rights and powers created
thereby and thereunder or under such other documents are in all respects
ratified and confirmed. From and after the date hereof, the Existing Agreement
shall be deemed to be amended and modified as herein provided, but, except as so
amended and modified, the Existing Agreement shall continue in full force and
effect and the Existing Agreement and this Amendment shall be read, taken and
construed as one and the same instrument. In the event of any conflict between
the terms of this Amendment and the terms of the Existing Agreement or any other
Loan Document, this Amendment shall control.

 

3



--------------------------------------------------------------------------------

12. Waiver of Claims. Borrower hereby acknowledges, agrees and affirms that
Borrower does not possess any claims, defenses, offsets, recoupment or
counterclaims of any kind or nature against or with respect to the enforcement
of the Existing Agreement, as amended hereby, or any other Loan Document
(collectively, the “Claims”). Borrower further acknowledges and agrees that it
has no knowledge of any facts that would or might give rise to any Claims. If
facts now exist which would or could give rise to any Claim against or with
respect to the enforcement of the Existing Agreement, as amended hereby, or any
other Loan Document, Borrower hereby unconditionally, irrevocably and
unequivocally waives and fully releases any and all such Claims as if such
Claims were the subject of a lawsuit, adjudicated to final judgment from which
no appeal could be taken and therein dismissed with prejudice.

13. Counterparts. This Amendment may be signed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one agreement, binding on all of the parties hereto notwithstanding that all of
the parties hereto are not signatories to the same counterpart. For purposes of
negotiating and finalizing this Amendment (including any subsequent amendments
thereto), any signed document transmitted by facsimile machine shall be treated
in all manner and respects as an original document.

The remainder of this page is intentionally left blank.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to
Construction Loan Agreement and Amendment to Other Loan Documents dated as of
the date first above written.

 

  BORROWER:   TPG/P&A 2101 Market, L.P., a   Pennsylvania limited partnership  
By:      

TPG/P&A 2101 Market, L.L.C., a Pennsylvania limited liability company,

its General Partner

 

By:  

/s/ Peter Shaw

  Peter Shaw, Manager

 

  LENDER:   Corus Construction Venture, LLC, a Delaware   limited liability
company   By:       ST Residential, LLC, a Delaware limited liability company,
its managing member

 

By:  

/s/ John Barkidjija

  John Barkidjija, Executive Vice President

 

5



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTIES, as guarantors to induce Lender to enter into the
foregoing Fourth Amendment to Construction Loan Agreement and Amendment to Other
Loan Documents (the “Amendment”), and with the express understanding that Lender
would not enter into such Amendment without such undertaking by the undersigned
parties, hereby acknowledge the terms and conditions set forth in the Amendment,
and hereby expressly ratify, reaffirm and remake their respective liabilities
and obligations as set forth in the (i) Guaranty of Completion and
Indemnification Agreement, dated for reference purposes as of July 12, 2006, by
Thomas Properties Group, L.P., Peter Shaw and Alan Casnoff in favor of Lender,
and (ii) Environmental Indemnity Agreement, dated for reference purposes as of
July 12, 2006, by Borrower, Thomas Properties Group, L.P., Peter Shaw and Alan
Casnoff in favor of Lender, after giving effect to said Amendment, as if the
terms of said Guaranty of Completion and Indemnification Agreement and
Environmental Indemnity Agreement were set forth in their entirety herein.

Each of the undersigned hereby acknowledges, agrees and affirms that it / he
does not possess any claims, defenses, offsets, recoupment or counterclaims of
any kind or nature against or with respect to the enforcement of the Loan
Documents, as amended hereby (collectively, the “Claims”) to which each of the
undersigned is a party. Each of the undersigned further acknowledges and agrees
that it / he has no knowledge of any facts that would or might give rise to any
Claims. If facts now exist which would or could give rise to any Claim against
or with respect to the enforcement of the Loan Documents, as amended hereby,
each of the undersigned hereby unconditionally, irrevocably and unequivocally
waives and fully releases any and all such Claims as if such Claims were the
subject of a lawsuit, adjudicated to final judgment from which no appeal could
be taken and therein dismissed with prejudice.

Lender hereby acknowledges that the Work has been Finally Completed.

Thomas Properties Group, L.P., a Maryland limited

partnership

 

By:       Thomas Properties Group, Inc., a Delaware corporation, Its:      
General Partner

 

By:  

/s/ Paul S. Rutter

 

Paul S. Rutter

Co-COO

 

/s/ Peter Shaw

Peter Shaw

/s/ Alan Casnoff

Alan Casnoff

 

6



--------------------------------------------------------------------------------

SCHEDULE 6.1

Exceptions to Representations and Warranties

Section 2.4 Litigation. Borrower currently has the following buyer litigation
matters: (1) Tom Lennon has filed to suit to get his earnest money deposit back.
Borrower is defending that claim and Borrower’s counsel feels very confident for
multiple reasons that Borrower will prevail. The court ruled on Borrower’s
preliminary objections dismissing all but the contract claim. (2) Patty Shin has
sued for return of half of her earnest money deposit. This matter has been
resolved and Borrower will be paying $23,000 in full settlement. (3) A group of
purchasers have filed a summons but no complaint. Their claim is not set forth
in the summons; however, Borrower believes that it is based on the theory that
the purchasers’ units are not worth as much as the purchasers paid because they
were misled as to the percentage of units that had been sold and also because of
the auction of certain of the unsold units.

Section 2.5(a) Approved Budget. The Approved Budget has changed since the date
of the Existing Agreement. Borrower represents that there have been no changes
to the Approved Budget which have not been approved by Lender.

Section 2.5(e) Encroachments. The following encroachments exist: (i) a caisson
extends 8 inches over the property line on Market Street, which is permitted by
City code; and (ii) a portion of the foundation extends 8 inches over the
property line to meet the bridge abutment on Kennedy Boulevard all as permitted
by City code and as required by the Philadelphia Streets Department.

 

7



--------------------------------------------------------------------------------

EXHIBIT K

Price List

Casnoff/Shaw/Thomas Properties-Murano

2101-2119 Market Street

Philadelphia, PA

 

Count

  Unit*    S/F   Sold SF   

BR/BA Count

   Revised List
Prices    Revised
List
Price/SF    Buyer    Status

1

  4304    1,659      2 BR/2 BA    $ 2,338,000    $ 1,409       AFS

2

  4303    1,902      2 BR/2.5 BA    $ 2,762,000    $ 1,452       AFS

3

  4302    2,254      2 BR/3 BA    $ 2,635,000    $ 1,169       AFS

4

  4301    2,626      3 BR/3.5 BA    $ 3,226,000    $ 1,228       AFS

5

  4206    1,257      2 BR/2 BA    $ 1,024,000    $ 815       AFS

6

  4205    1,254      2 BR/2 BA    $ 977,000    $ 779       AFS

7

  4204    1,498      2 BR/2.5 BA    $ 1,190,000    $ 794       AFS

8

  4203    1,709      2 BR/2.5 BA    $ 1,849,000    $ 1,082       AFS

9

  4202    1,960      2 BR/2.5 BA    $ 2,338,000    $ 1,193       AFS

10

  4201    1,455      2 BR/2.5 BA    $ 1,105,000    $ 759       AFS

11

  4106    1,257      2 BR/2 BA    $ 1,024,000    $ 815       AFS

12

  4105    1,254      2 BR/2 BA    $ 977,000    $ 779       AFS

13

  4104    1,498      2 BR/2.5 BA    $ 1,105,000    $ 738       AFS

14

  4103    1,709      2 BR/2.5 BA    $ 1,785,000    $ 1,044       AFS

15

  4102    1,960      2 BR/2.5 BA    $ 1,913,000    $ 976       AFS

16

  4101    1,455      2 BR/2.5 BA    $ 1,020,000    $ 701       AFS

17

  4006    1,257      2 BR/2 BA    $ 949,000    $ 755       AFS

18

  4005    1,254      2 BR/2 BA    $ 949,000    $ 757       AFS

19

  4004    1,435      2 BR/2.5 BA    $ 1,020,000    $ 711       AFS

20

  4003    1,709      2 BR/2.5 BA    $ 1,300,000    $ 761       AFS

21

  4002    1,960      2 BR/2.5 BA    $ 1,466,000    $ 748       AFS

22

  4001    1,392      2 BR/2.5 BA    $ 935,000    $ 672       AFS

23

  3908    758      1 BR/1 BA    $ 409,500    $ 540       AFS

24

  3907    1,257      2 BR/2 BA    $ 720,000    $ 573       AFS

25

  3905    810      1 BR/1 BA    $ 459,000    $ 567       AFS   3904            
                 

26

  3903    2,339        3 BR/3 BA    $ 1,620,000    $ 693       AFS

27

  3808    761      1 BR/1 BA    $ 400,500    $ 526       AFS

28

  3807    1,254      2 BR/2 BA    $ 711,000    $ 567       AFS

29

  3805    822      1 BR/1 BA    $ 450,000    $ 547       AFS   3804            
                 

30

  3803    2,351        3 BR/3 BA    $ 1,593,000    $ 678       AFS

31

  3801    1,126      1 BR/1.5 BA    $ 621,000    $ 552       AFS

32

  3708    761      1 BR/1 BA    $ 391,500    $ 514       AFS

33

  3705    822      1 BR/1 BA    $ 441,000    $ 536       AFS

34

  3704    943      1 BR/1 BA    $ 522,000    $ 554       AFS

35

  3703    1,408      2 BR/2 BA    $ 819,000    $ 582       AFS

36

  3702    1,408      2 BR/2 BA    $ 819,000    $ 582       AFS

37

  3701    1,126      1 BR/1.5 BA    $ 616,500    $ 548       AFS

38

  3608    761      1 BR/1 BA    $ 382,500    $ 503       AFS

39

  3607    876      1 BR/1 BA    $ 450,000    $ 514       AFS

40

  3606    1,634      2 BR/3 BA    $ 918,000    $ 562       AFS   3605         
                    

41

  3604    1,765        3 BR/3 BA    $ 945,000    $ 535       AFS

42

  3602    1,408      2 BR/2 BA    $ 810,000    $ 575       AFS

43

  3601    1,126      1 BR/1.5 BA    $ 612,000    $ 544       AFS

44

  3508    761      1 BR/1 BA    $ 373,500    $ 491       AFS

45

  3507    876      1 BR/1 BA    $ 441,000    $ 503       AFS

46

  3506    1,634      2 BR/3 BA    $ 909,000    $ 556       AFS

47

  3505    822      1 BR/1 BA    $ 423,000    $ 515       AFS   3504            
                 

48

  3503    2,351        3 BR/3 BA    $ 1,512,000    $ 643       AFS

49

  3502    1,408      2 BR/2 BA    $ 801,000    $ 569       AFS

50

  3501    1,126      1 BR/1.5 BA    $ 607,500    $ 540       AFS

 

8



--------------------------------------------------------------------------------

Count

   Unit*    S/F    Sold SF   

BR/BA Count

   Revised List
Prices    Revised
List
Price/SF    Buyer    Status

51

   3408    761       1 BR/1 BA    $ 364,500    $ 479       AFS

52

   3407    876       1 BR/1 BA    $ 432,000    $ 493       AFS

53

   3406    1,634       2 BR/3 BA    $ 900,000    $ 551       AFS

54

   3405    810       1 BR/1 BA    $ 414,000    $ 511       AFS    3404          
                    

55

   3403    2,339         3 BR/3 BA    $ 1,485,000    $ 635       AFS

56

   3307    876       1 BR/1 BA    $ 423,000    $ 483       AFS

57

   3306    1,634       2 BR/3 BA    $ 891,000    $ 545       AFS    3304        
                      

58

   3303    2,351         3 BR/3 BA    $ 1,458,000    $ 620       AFS

59

   3301    1,126       1 BR/1.5BA    $ 598,500    $ 532       AFS

60

   3208    743       1 BR/1 BA    $ 346,500    $ 466       AFS

61

   3207    876       1 BR/1 BA    $ 414,000    $ 473       AFS

62

   3206    1,634       2 BR/3 BA    $ 882,000    $ 540       AFS    3204        
                      

63

   3203    2,351         3 BR/3 BA    $ 1,431,000    $ 609       AFS

64

   3202    1,408       2 BR/2 BA    $ 774,000    $ 550       AFS

65

   3201    1,091       1 BR/1.5 BA    $ 594,000    $ 544       AFS

66

   3107    876       1 BR/1 BA    $ 405,000    $ 462       AFS

67

   3104    943       1 BR/1 BA    $ 477,000    $ 506       AFS

68

   3101    1,091       1 BR/1.5 BA    $ 589,500    $ 540       AFS

69

   3007    876       1 BR/1 BA    $ 396,000    $ 452       AFS

70

   3006    1,634       2 BR/3 BA    $ 864,000    $ 529       AFS    3004        
                      

71

   3003    2,351         3 BR/3 BA    $ 1,377,000    $ 586       AFS    2604   
                   

72

   2603    2,351         3 BR/3 BA    $ 1,200,000    $ 510       AFS    2504   
                   

73

   2503    2,339         3 BR/3 BA    $ 1,150,000    $ 492       AFS

74

   1003    1,408       2 BR/2 BA    $ 550,000    $ 391       AFS

75

   803    1,408       2 BR/2 BA    $ 540,000    $ 384       AFS

76

   402    1,408       2 BR/2 BA    $ 520,000    $ 369       AFS

77

   303    1,408       2 BR/2 BA    $ 515,000    $ 366       AFS

78

   302    1,408       2 BR/2 BA    $ 515,000    $ 366       AFS

79

   203    1,408       2 BR/2 BA    $ 515,000    $ 366       AFS

80

   202    1,408       2 BR/2 BA    $ 515,000    $ 366       AFS         113,035
   0       $ 75,200,500    $ 665      

 

Gray Box    Signifies units boxed together on this spreadsheet have been
combined at the Property

 

          Wtd Avg of     

NSF Available

   113,035    $ 665

 

9